PER CURIAM.
Petitions in bankruptcy are to be filed in the district where the alleged bankrupts reside or. have their respective domiciles, or have had their principal places of business. Section 2. The petition alleges that the Tennessee Construction Company “has for the greater portion of the six months next preceding the date of the filing of the petition had its principal place of business in (the South*35■ern District of New York).” This averment was controverted, and the issue thus raised is the only one in the case.
[1, 2] The Revised Statutes of Missouri provide (section 3035) that every corporation created or existing under the laws of that state shall have and keep a general office for the transaction of business, and shall have and keep such office within the state of Missouri. The burden of proving that the principal place of business of this Missouri corporation was in New York rests on the petitioning creditors, and we concur with Judge Mayer in the conclusion that .they have not sustained that burden. The proposition would, in. this case, .be difficult to prove, because for a long time past the corporation has practically not been doing any business, except to keep on living. Quite naturally the efforts towards that end have been located, in a sense, beneath the hats of the different officers and directors who, by interviewing different persons in different places, have tried to keep it alive. The residence of these individual officers seems .to us of no importance. The fact that once—perhaps twice—a directors’ meeting was, as a matter of convenience, held in New York is insignificant. Nor is the “heading” of letters written by its officers in reference to its affairs at all persuasive. The “headings,” like the rest of the letters, were type■written and usually gave the office address of the particular individual who wrote the letter.
The estate of the alleged bankrupt corporation is now being administered in the courts of the state which created it, and there is nothing in this record which calls for any attempted interference with that administration.
The decree is affirmed.